DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-4 are directed to the abstract idea of mathematical concepts. In another words, the claims are related to a mathematical relationships, formulas, equations or calculations without providing any detailed steps. Furthermore, the claims are not tied to real life application, such as, speech recognition. The claims an information processing device with providing what it is processing and for what purpose. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. There is further no improvement to the computing device. Dependent claims further recite an abstract idea performable by a human and do not amount to significantly more than the abstract idea as they do not provide steps other than what is conventionally known in information processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lahiri et al. (US 10,199,040) teaches automatic speech recognition, the method comprising the steps of receiving a speech signal, dividing the speech signal into time windows, for each time window, determining acoustic parameters of the speech signal within that window, and identifying speech features from the acoustic parameters, such that a sequence of speech features are generated for the speech signal, separating the sequence of speech features into a sequence of phonological segments, and comparing the sequential phonological segments to a stored lexicon to identify one or more words in the speech signal.
Kosaka (5,893,058) teaches recognizing speech employing a word dictionary in which the phoneme of words are stored and for recognizing speech based on the recognition of the phonemes. The method and apparatus recognize phonemes and produce data associated with each phoneme according to different speech analyzing and recognizing methods for each kind of phoneme, normalize the produced data, and match the recognized phonemes with words in the word dictionary by means of dynamic programming based on the normalized data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656